DETAILED ACTION
This is in response to application filed on May 20th, 2020 in which claims 1-73 are presented for examination, by which a preliminary amendment on 5/20/2020 cancelled claims such that claims 1-3, 5, 7, 8, 10, 12, 13, 47, 55,64-72 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-3, 5, 7, 8, 10, 12, 13, 64-72, drawn to fabric type 1, classified in D03D 15/47.
II. Claim(s) 47, drawn to yarn type 1, not necessarily of fabric type 1, classified in D02G 3/441.
III. Claim(s) 55, drawn to yarn type 2, not necessarily of fabric type 1, classified in C08J 5/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the fabric of Group I discloses material percentages by weight of the fabric while the yarn of Group II discloses material percentages by weight of the yarn which are not necessarily the same; for example, the fabric could have additional materials, like a backing, that would affect weight percentages.  The subcombination has separate utility such as being utilized as string for tying knots, wrapping, etc and therefore does not necessarily have to be of fabric in the combination.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the fabric discloses material percentages by weight of the fabric while the yarn has no such constraints in terms of material percentages and therefore is not required to be the same.  The subcombination has separate utility such as being utilized as string for tying knots, wrapping, etc and therefore does not necessarily have to be of fabric in the combination.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not necessarily the same in scope as Group II not require solution-dyeing while Group III yarn does.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Erin Regel Bobay on 7/7/22 a provisional election was made without traverse to prosecute the invention of Group I, claim(s) 1-3, 5, 7, 8, 10, 12, 13, 64-72.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 47 and 55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 7/22/21; 8/3/21; 8/30/21; 9/1/21 have been considered by the examiner.
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  
Pending further clarification pertaining to the standards recited within the various claims as outlined below in the 112(b) rejection section, review is requested of Claim 13 Line 3 “NFPA 1979”, as such a standard cannot be found, and whether it has a typographical error and should read “NFPA 79”; see extrinsic evidence NFPA 79, which is however directed to industrial machinery and not fabric as best understood
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites that the anti-static fibers are solution-dyed fibers.  Nowhere in the disclosure has applicant indicated what materials are utilized for anti-static fibers or how such material/structure can be solution-dyed.  For example, the state of the art indicates carbon fibers or metal fibers as known anti-static fibers.  However, as best understood, such materials cannot be solution-dyed.  Claim 5 is rejected at least pending further clarification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 13, 64-71 is/are rejected under U.S.C. 112(b).
The term “requirements set forth in ASTM D6413, NFPA 70E, NFPA 2112, ASTM F1506, NFPA 1975, NFPA 1979, Canadian standard CGSB 155.20 and/or Canadian Standard CGSB 155.22” in Claim 13 Lines 2-4 is unclear and therefore renders the claim indefinite.  Standards can change depending on the year, and nowhere in the disclosure has it been indicated what year the standards are of, and therefore which specific standard the requirements are being claimed.  Furthermore, the specific standards have not been otherwise provided in the file wrapper for clarification as to year or specific section(s).  As such, it is further unclear which part/methods/testing environment, if applicable, is being claimed from the standard.  For example, as best understood from the extrinsic evidence Arcwear D6413 NPL included in the file wrapper, Standards ASTM D6413 and ASTM F1506 require 10 samples, wherein the claim is only directed to a single fabric.  No details have been provided whether it is ten samples of fabric or ten samples within the same fabric, etc.  As such, any limitation regarding ASTM F1506 is further indefinite.  As another example, as best understood from the extrinsic evidence Arcwear NFPA 1975, there are optional testing methods, and it is unclear applicant is positively claiming the optional testing methods.  Therefore, any limitation regarding NFPA 1975 is further indefinite.  It is further noted: any years pertaining to standards and options within the standards would have to have been specifically claimed in order to avoid bringing in new matter.  
Similarly, the term “as measured in accordance with ASTM D434” in Claim 64 Lines 2-3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.
Similarly, the term “as measured in accordance with TM AATCC 135, Method 3, V, A, iii” in Claim 65 Line 3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.  Although this recitation at least indicates a specific method section, the year has not been provided, and neither has a copy of the section for clarification.
Similarly, the term “as measured in accordance with ASTM D2261” in Claim 66 Lines 2-3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.
Similarly, the term “as measured in accordance with ASTM D5034” in Claim 67 Lines 2-3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.
Similarly, the term “as tested in accordance with ASTM F1506 and/or ASTM D6413” in Claim 68 Line 3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.
Similarly, the term “as tested in accordance with ASTM D6413” in Claim 69 Lines 2-3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.
Similarly, the term “as measured in accordance with TM AATCC 61 21A” in Claim 70 Lines 2-3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.
Similarly, the term “as measured in accordance with NFPA 70E” in Claim 71 Lines 2-3 is unclear and therefore renders the claim indefinite, reason being similar as indicated above for Claim 13.
The term “(e.g., a shirt, pant, etc.), in Claim 72 Line 1 is unclear and therefore renders the claim indefinite.  At least the terms “e.g.” and “etc” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner recommends deleting the recitation or to specifically claim a particular garment (ex. “A shirt”).
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims 13, 64-71 pertaining to standards are considered met as long as Claim 1 is met; inasmuch as the structure is met, there is no indication as to why the standards are not met
Claim 72 will be interpreted as met with any example of a garment in the art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 10, 12, 13, 67, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (USPN 7065950), herein Zhu, in view of Matsumoto (US Publication 2008/0199651) and Qiu et al (CN 207845911), herein Qiu.
Regarding Claim 1, Zhu teaches a fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Col. 1 Lines 7-8 "invention relates to a blended yarn useful for the production of fabrics") comprising:
a plurality of yarns (Col. 4 Lines 24-27 "the term fabric…refers to…assembled using one or more different types of the yarn of this invention"), wherein each yarn of the plurality of yarns comprises
modacrylic fibers (Claims 1, 6, and 7 in Col. 8 Lines 14-19, 33-36 "yarn…comprising: (a) 40 to 70 weight percent modacrylic fiber, (b) 5 to 20 weight percent p-aramid fiber and (c) 10 to 40 weight percent m-aramid fiber, said percentages on the basis of components (a)(b)and (c)...additionally contains (e) an anti-static component, said percentages on the basis of components (a), (b), (c) and (e)....wherein the anti-static component is present in an amount of 1 to 5 weight percent of the total yarn"),
meta-aramid fibers (see Claim 1 as aforementioned),
anti-static fibers (Col. 3 Lines 52-53 "additionally to the yarn, fabric or garment of this invention may be added an antistatic component"),
and optionally solution-dyed para-aramid fibers (see Claim 1 as aforementioned),
wherein the fabric comprises:
greater than 20% modacrylic fibers by weight of the fabric (see aforementioned Claims 1, 6, 7 indicating 40-70% modacrylic; percentages in Claims 1, 6, 7 scale to be by weight of the fabric inasmuch as Claims 1 and 6 indicate that these percentages are based on components a, b, c, and e, which means it must stay within ranges recited for a, b, c, e but can be any of the possible combinations otherwise which incorporate these percentages, wherein this recited percentage and those that follow include at least one combination as such; for example, wherein one combination can be 58% modacrylic; 30% m-aramid; 2% anti-static; 10% p-aramid);
about 20% to about 80% meta-aramid fibers by weight of the fabric (see aforementioned Claims 1, 6, 7 indicating 10-40% m-aramid);
about 0.1% to about 2% anti-static fibers by weight of the fabric (Col. 3 Lines 61-62 "antistatic component may be present in an amount of 1 to 5 weight percent of the total yarn"); and
about 0% to about 10% para-aramid fibers by weight of the fabric (see aforementioned Claims 1, 6, 7 indicating 5 to 20 wt% p-aramid fiber).

Zhu does not explicitly teach solution-dyed modacrylic fibers,
solution-dyed meta-aramid fibers,
solution-dyed para-aramid fibers.

However, Zhu does teach dyeing the fabric (Col. 6 Lines 22-23 "scoured fabric is then jet dyed using basic dye").

Matsumoto teaches solution-dyed modacrylic fibers ([0032] "modacrylic fiber…solution-dyed").
Qiu teaches solution-dyed meta-aramid fibers ([0030] "meta-aramid 1 is a dope dyed fiber", wherein it is known in the art that dope-dyeing is same as solution-dyeing (see extrinsic evidence USPN Lawson III et al 9528862),
solution-dyed para-aramid fibers  ([0030] "para-aramid fiber is a dope dyed fiber", wherein it is known in the art that dope-dyeing is same as solution-dyeing (see extrinsic evidence Lawson III et al USPN 9528862).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric to go from jet-dyeing to being solution-dyed (and therefore the solution-dyed modacrylic, para-aramid, and meta-aramid) as taught by Matsumoto and Qiu based on aesthetic design choice (for example, desiring to dye the para-aramid and meta-aramid based on design) and easier manufacturing (a single solution-dyeing method instead of multiple dyeing methods), especially as it is known in the art that solution-dyeing provides better color fastness (see extrinsic evidence National NPL), especially for aramids and para-aramids (see extrinsic evidence Riggins et al USPN 4898596 and extrinsic evidence Lawson III et al USPN 9528862).
Regarding Claim 2, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu further teaches wherein the fabric comprises less than 74% solution-dyed meta-aramid fibers by weight of the fabric (see aforementioned wherein 40-70% modacrylic in light of the a,b,c,e combination still meets this recitation, wherein one combination can be 58% modacrylic; 30% m-aramid; 2% anti-static; 10% p-aramid).
Regarding Claim 3, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu further teaches wherein the fabric is woven or knit (Col. 2 Lines 12, 14-15 "yarn…used in weaving, knitting…or otherwise made into…fabric").
Regarding Claim 7, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu further teaches wherein the fabric comprises about 75% or more solution-dyed fibers by weight of the fabric (see aforementioned Claims 1, 6, 7; wherein one combination can be 58% modacrylic; 30% m-aramid; 2% anti-static; 10% p-aramid; and therefore the limitation is met, especially as at least the modacrylic, m-aramid and p-aramid are solution-dyed, indicating at least 98% solution-dyed).
Regarding Claim 8, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu further teaches wherein the fabric has a basis weight of about 2 ounces per square yard (osy) to about 15 osy (Col. 4 Lines 42-43 "basic weights of fabrics of this invention are typically greater than about 8.0 opsy").
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu if necessary to be within the range recited based on stiffness desired, such as to ensure comfort of a garment (Col. 4 Lines 45-47).
Regarding Claim 10, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu further teaches wherein the fabric has about 50 to about 70 picks per inch (PPI) (Example 2 Col. 6 Lines 50-52 "fabric had a construction of 27 ends x 21 picks per cm (68 ends x 52 picks per inch)").
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu to the range recited based on the desired size of fabric.
Regarding Claim 12, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu further teaches wherein the fabric is flame-resistant (Col. 2 Lines 40-41 "modacrylic fiber provides a flame resistant…fiber").
Regarding Claim 13, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu seems to further teach wherein the fabric UL compliant and/or the fabric meets or exceeds the requirements set forth in ASTM D6413, NFPA 70E, NFPA 2112, ASTM F1506, NFPA 1975, NFPA 1979, Canadian Standard CGSB 155.20, and/or Canadian Standard CGSB 155.22 (inasmuch as all the materials are met in the rejection of Claim 1, such standards recited seem to be met, especially as Zhu teaches testing in accordance to at least ASTM D-6413-99 in Col. 5 Lines 40-41 and NFPA 2112 in Col. 5 Line 35).
Nevertheless, even if somehow the standard(s) claimed is/are slightly different than that recited by Zhu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it met these standards as one of ordinary skill in the art would know that these are desirable product requirements based on the intended use directed by these standards (for example, for NFPA 2112, see Col. 5 Lines 42--45, such as for providing continuous and reliable protection a wearer’s skin beneath a fabric when the fabric is exposed to a direct flame or radiant heat).
Regarding Claim 67, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu seems to teach wherein the fabric has a tensile strength in the warp and/or fill direction at least about 85 lbf, as measured in accordance with ASTM D5034 (inasmuch as all the materials are met in the rejection of Claim 1, such a range according to the standard recited seems to be met, especially as Zhu teaches Col. 5 Lines 17-22 “Grab Test--The grab resistance of fabrics of this invention is determined in accordance with ASTM D-5034-95 “Standard Test Method for Breaking Strength and Elongation of Fabrics (Grab Test)” and the table in Col. 7 shows Examples 1-4 having a grab test break strength of the warp/fill after at least about 85 lbf according to D5034-95).
Nevertheless, even if somehow the standard claimed was slightly different than that recited by Zhu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it met the range measured by the claimed standard as one of ordinary skill in the art would know that it is a desirable product value as taught by Zhu based on the intended use directed by this standard, such as the desired amount of grab/tensile strength in the fabric.
Regarding Claim 71, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu seems to teach wherein the fabric has a protection to weight ratio of about 1 or more (arc rating (cal/cm2) as measured in accordance with NFPA 70E: weight of the fabric) (inasmuch as all the materials are met in the rejection of Claim 1, such a ratio according to the standard recited seems to be met, especially as Zhu teaches Col. 5 Lines 13-16 "fabric of this invention have an arc resistance of at least 0.8 calories and more preferably at least 1.2 calories per square centimeter per opsy", wherein Col. 4 Lines 32-33 “basis weights reported in this specification are reported in ounces per square yard (OPSY)” indicates that the Col. 5 Lines 13-16 recitation is indeed a ratio as claimed; wherein the arc resistance cal/cm2 value herein is known in the art to be referring to this NFPA 70E standard, see extrinsic evidence Rose et al US Publication 2014/0041107).
Nevertheless, even if somehow the standard claimed was slightly different than that recited by Zhu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it met the range resulting from measuring by the claimed standard as one of ordinary skill in the art would know that it is a desirable product value as taught by Zhu based on the intended use directed by this standard, such as the desired amount of protection from hazards (see extrinsic evidence Rock et al US Publication 2017/0067192).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (USPN 7065950), herein Zhu, in view of Matsumoto (US Publication 2008/0199651) and Qiu et al (CN 207845911), herein Qiu, as applied to Claim(s) 1-3, 7, 8, 10, 12, 13, 67, 71 above, further in view of Teijin (JP 6162462) and Maeda et al (USPN 3970422), herein Maeda.
Regarding Claim 5, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu does not explicitly teach wherein the anti-static fibers are solution-dyed fibers.

However, Zhu does teach anti-static fibers as carbon fibers (Col. 3 Lines 52-54 "additionally…may be added an antistatic component.  Illustrative examples are…carbon fiber").

Teijin teaches a solution-dyeable anti-static fiber as comprising organic fiber ([0009] "spun yarn preferably contains…2 to 3% by weight of the antistatic fiber.  It is also preferable that the antistatic fiber is any selected from the group consisting of carbon fibers, metal fibers, metal fibers plated with organic fibers, and organic fibers containing conductive particles", wherein it is known in the art that organic fibers can be solution-dyed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s anti-static fibers to be of organic fibers containing conductive particles as taught by Teijin especially as Teijin indicates that these are known interchangeable materials in the anti-static art based on material availability and aesthetic design choice (such as desiring to dye the anti-static fiber based on the design in the one-method dyeing process).

Maeda teaches solution-dyed organic fiber (Col. 7 Lines 11-12 “dope-dyed…organic fibers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s anti-static fibers, provided by Teijin, to be solution-dyed as taught by Maeda, based on aesthetic design choice as aforementioned.

Claim(s) 64, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (USPN 7065950), herein Zhu, in view of Matsumoto (US Publication 2008/0199651) and Qiu et al (CN 207845911), herein Qiu, as applied to Claim(s) 1-3, 7, 8, 10, 12, 13, 67, 71 above, further in view of Smith et al (USPN 10428446), herein Smith.
Regarding Claim 64, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu does not explicitly teach wherein the fabric has a seam slippage in the warp and/or fill direction of greater than 50 lbf, as measured in accordance with ASTM D434.
However, inasmuch as all the materials are met in the rejection of Claim 1, such a range measured by the standard recited seems to be met.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the seam slippage as recited and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Smith teaches a fabric having a seam slippage in the warp and/or fill direction of greater than 50 lbf, as measured in accordance with ASTM D434 (see Col. 8 Table II Version 5 having seam slippage WxF 59 x52 in lbf; Col. 6 Lines 41-45 “seam slippage of the fabrics was measured in accordance with the ASTM D434 test method.  This test method covers the determination of the resistance to slippage of filling yarns over warp yarns, or warp yarns over filling yarns, using a standard seam”).
As such, and even if somehow the standard(s) claimed is/are slightly different than that recited by Zhu and/or Smith, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it would have the range as measured by the standard as taught by Smith as one of ordinary skill in the art would know that this would be a desirable product requirement based on the intended use directed by this standard, such as how much slippage is desired (Col. 3 Lines 27-28), especially as Smith is also directed to similar materials for a fabric use as in Claim 1 (Col. 10 Lines 32-36, 53; 55-59).
Regarding Claim 65, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu does not explicitly teach wherein the fabric has a shrinkage in length and/or width direction after 25 launderings of less than about 3%, as measured in accordance with TM AATCC 135, Method 3, V, A, iii.
However, inasmuch as all the materials are met in the rejection of Claim 1, such a range as measured by the standard recited seems to be met.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the shrinkage as recited and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Smith teaches wherein the fabric has a shrinkage in length and/or width direction of less than about 3%, as measured in accordance with AATCC 135 (see Col. 8 Table II all versions and control, wherein dimensional stability is less than about 3% WxF which indicates length and/or width direction; Col. 6 Lines 24-35 “dimensional stability was measured in accordance with the AATCC…135 test protocol.  This test method is intended for the determination of dimensional changes of fabrics when subjected to home laundering procedures used by consumers…the dimensional changes in both warp and fill directions are measured and expressed in terms of percent change relative to before laundering”; inasmuch as TM AATCC 135 is taught, pending further clarification, it seems that the method sections recited would be as well along with 25 launderings, especially in light of extrinsic evidence Perry et al WO 2004/106606 indicating that test method AATCC 135 can be applied to 25 launderings).
As such, and even if somehow the standard(s) claimed is/are slightly different than that recited by Zhu and/or Smith, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it would have the range as measured by the standard as taught by Smith even after 25 launderings as one of ordinary skill in the art would know that this would be a desirable product requirement based on the intended use directed by this standard such as in order to determine and provide longevity of quality and dimensional stability (Col. 3 Lines 20-25, 27-28, 35-37), especially as Smith is also directed to similar materials for a fabric use as in Claim 1 (Col. 10 Lines 32-36, 53; 55-59).

Claim(s) 66, 68, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (USPN 7065950), herein Zhu, in view of Matsumoto (US Publication 2008/0199651) and Qiu et al (CN 207845911), herein Qiu, as applied to Claim(s) 1-3, 7, 8, 10, 12, 13, 67, 71 above, further in view of Perry et al (WO 2004/106606), herein Perry.
Regarding Claim 66, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu does not explicitly teach wherein the fabric has a tear strength in the warp and/or fill direction of at least about 7.5 lbf, as measured in accordance with ASTM D2261.
However, inasmuch as all the materials are met in the rejection of Claim 1, such a range measured by the standard recited seems to be met.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the tear strength as recited and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Perry teaches wherein a fabric has a tear strength in the warp and/or fill direction of at least about 7.5 lbf, as measured in accordance with ASTM D2261 (page 8 “In the Table, the invention is compared to other fabrics used in protective garments.  The test methods are set forth in the Table.  INV refers to the inventive fabric…the comparative materials were conventional fabrics as noted above”; page 3 “NOMEX IIIA is a blend of…meta-aramid…para-aramid…static dissipative fiber”; page 3 “NOMEX Freestyle is 93% NOMEX IIIA/5% para-aramid…2% antistatic fiber”; see Table for relevant materials measured via ASTM D2261 with a tear strength in the warp and/or fill direction of at least about 7.5 lbf, such as Nomex Freestyle and the invention INV, wherein it is known in the art that this tear strength is in lbf via this standard, especially as Perry indicates that these values are also from F1506, wherein F1506 also measures in terms of lbf).
As such, and even if somehow the standard(s) claimed is/are slightly different than that recited by Zhu and/or Perry, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it would have the tear strength range as measured by the standard as taught by Perry as one of ordinary skill in the art would know that this would be a desirable product requirement based on the intended use directed by this standard, such as how much tear strength is desired, especially as Perry’s Nomex Freestyle is also directed to similar materials in a fabric as in Claim 1 (see aforementioned Perry pages 3 and 8 recitations).
Regarding Claim 68, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu seems to further teach wherein the fabric has a char length of less than 6 inches, as tested in accordance with ASTM F1506 and/or ASTM D6413 (inasmuch as all the materials are met in the rejection of Claim 1, such a recitation tested by the standards recited seem to be met, especially as Zhu teaches testing in accordance to at least ASTM D-6413-99 in Col. 5 Lines 40-41 and Col. 4 Lines 56-57 "preferably fabric of this invention have a char length of less than 6 inches"; Col. 2 Lines 51-54, 59-63 “in the United States, it is desirable and often required for clothing worn by certain types of workers to pass standard performance specification F1506 …ASTM…among which are specifications for the ability of the fabric to self-extinguish after being ignited.  When the ignition source is removed, the fabric must…have less than a 6-inch char length according to ASTM Test Method D6413”).
Nevertheless, even if somehow the standard claimed was slightly different than that recited by Zhu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it met the range measured by the claimed standard as one of ordinary skill in the art would know that it is a desirable product value based on the intended use directed by this standard, such as the desired/required amount of fire safety for hazardous environments (see extrinsic evidence Smith et al USPN 10428446 Col. 2 Line 66-Col. 3 Line 19).

Zhu does not explicitly teach wherein the fabric does not melt or drip, has an after-flame of less than 2 seconds, as tested in accordance with ASTM F1506 and/or ASTM D6413.
However, inasmuch as all the materials are met in the rejection of Claim 1, such a state and range as measured by the standards recited seem to be met, especially as Zhu teaches testing in accordance to at least ASTM D-6413-99 in Col. 5 Lines 40-41, and ASTM D6413 includes observations pertaining to melting and dripping (see extrinsic evidence Arcwear D6413 NPL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the after-flame and melt/drip as recited and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Perry teaches a fabric with an after-flame of less than 2 seconds, as tested in accordance with ASTM F1506 and/or ASTM D6413 (Page 8 “In the Table, the invention is compared to other fabrics used in protective garments.  The test methods are set forth in the Table.  INV refers to the inventive fabric…the comparative materials were conventional fabrics as noted above”; page 3 “NOMEX IIIA is a blend of…meta-aramid…para-aramid…static dissipative fiber”; page 3 “NOMEX Freestyle is 93% NOMEX IIIA/5% para-aramid…2% antistatic fiber”; see Table for relevant materials such as Nomex Freestyle measured via ASTM D6413 with an after-flame of less than 2 seconds).
As such, and even if somehow the standard(s) claimed is/are slightly different than that recited by Zhu and/or Perry, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it would have the after-flame range as measured by the standard as taught by Perry as one of ordinary skill in the art would know that this would be a desirable product requirement based on the intended use directed by this standard, such as the desired degree of hazard protection, especially as Perry’s Nomex Freestyle is also directed to similar materials in a fabric as in Claim 1 (see aforementioned Perry pages 3 and 8 recitations).
Regarding Claim 69, modified Zhu teaches all the claimed limitations as discussed above in Claim 68.
Modified Zhu seems to further teach wherein the fabric, after 25 launderings, does not melt or drip, has an after-flame of less than 2 seconds, and has a char length of less than 6 inches, as tested in accordance with ASTM test method D6413 (inasmuch as all the materials are met in the rejection of Claim 1, such a state and ranges as measured by standards recited seem to be met, especially as Zhu teaches testing in accordance to at least ASTM D-6413-99 in Col. 5 Lines 40-41 and Col. 4 Lines 56-57 "preferably fabric of this invention have a char length of less than 6 inches" and ASTM D6413 includes observations pertaining to melting and dripping (see extrinsic evidence Arcwear D6413 NPL) and especially in light of the aforementioned rejection of Claim 68; inasmuch as Claim 68 is met, which recites all of Claim 69 other than the 25 launderings, but extrinsic evidence Arcwear D6413 NPL also indicates that ASTM D6413 is after 25 launderings, Claim 69 is met as long as Claim 68 is met under ASTM D6413 which includes standard ASTM F1506 as indicated at least from extrinsic evidence Arcwear D6413 NPL).
As such, and even if somehow the standard(s) claimed is/are slightly different than that recited by Zhu and/or Perry, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it met the claimed recitations as taught by Perry as one of ordinary skill in the art would know that this recitation is desired in a product based on the intended use directed by this standard, such as the desired/required amount of fire safety for hazardous environments (see extrinsic evidence Smith et al USPN 10428446 Col. 2 Line 66-Col. 3 Line 19).

Claim(s) 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (USPN 7065950), herein Zhu, in view of Matsumoto (US Publication 2008/0199651) and Qiu et al (CN 207845911), herein Qiu, as applied to Claim(s) 1-3, 7, 8, 10, 12, 13, 67, 71 above, further in view of Finley (US Publication 2014/0053348), herein Finley.
Regarding Claim 70, modified Zhu teaches all the claimed limitations as discussed above in Claim 1.
Zhu does not explicitly teach wherein the fabric has a laundering rating of at least 4, as measured in accordance with TM AATCC 61 2A.
However, inasmuch as all the materials are met in the rejection of Claim 1, such a range measured by the standard recited seems to be met.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the laundering rating as recited and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Finley teaches a fabric having a laundering rating of at least 4, as measured in accordance with TM AATCC 61 2A ([0045[0046] “general process is as follows: 100% cotton or polyester/cotton blended fabric…is received…and readied for dyeing; [0057] “this process was successful in treating para and meta aramids”; [0061] “Example #1…cotton fabric”; [0064]-[0065] “Fabric from Example #1…this fabric was tested for lightfastness, colorfastness and ozone fading.  The washfastness (American Association of Textile Chemists and Colorists test method “AATCC” 61 2A) results showed…shade change was between a 3.0 and 3.5 rating”).
As such, and even if somehow the standard(s) claimed is/are slightly different than that recited by Zhu and/or Finley, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s fabric, if necessary, such that it met the claimed recitations as taught by Finley as one of ordinary skill in the art would know that this recitation is desired in a product based on the intended use directed by this standard, such as the desired/required amount of acceptable product longevity (see extrinsic evidence Arcwear AATCC 61 NPL), especially as Finley is directed to similar materials in a fabric ([0057]).

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (USPN 7065950), herein Zhu, in view of Matsumoto (US Publication 2008/0199651) and Qiu et al (CN 207845911), herein Qiu.
Regarding Claim 72, Zhu teaches a method of forming a garment (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure for the method, see Col. 1 Lines 9-10 "invention relates to garments produced with such fabrics"), the method comprising
providing the fabric of claim 1 (see aforementioned rejection of Claim 1).

Qiu of Modified Zhu further teaches a garment (e.g., a shirt, pant, etc) ([0006] “aramid flame retardant and antistatic knitted fabric…can be used for protective underwear, headgear and inner layer of clothing”, wherein these applications at least meet the limitation “pant” and/or “etc”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu’s garment, if necessary, to be an example of garment as taught by Qiu based on intended use.
Examiner Notes
In future prosecution, examiner recommends including a copy of the specific section(s) claimed for specific standard(s) in the originally filed application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Zhu (8069643), Zhu (USPN 7348059), Zhu (10253435), Zhu (US Publication 2005/0208855), Zhu (USPN 8133584), Zhu (USPN 9169582), Zhu (US Publication 2013/005491), Zhu (US Publication 2014/0026303), Zhu (US Publication 2012/0159697), Zhu (US Publication 2010/0299816), Zhu (US Publication 2012/0102632), Suh (KR 2020/0012579), Laysson Jr et al (US Publication 2013/0118635), Rock et al (US Publication 2015/0110993) directed to the fabric materials; Makiyama et al (USPN 5718129) directed to solution-dyed modacrylic; Patz et al (US Publication 2006/0105658) directed to solution-dyed meta-aramid and para-aramid; Lee et al (KR 101564528), Craig et al (US Publication 2007/0207286), Tajitsu et al (US Publication 2018/0108826) directed to solution-dyed anti-static fibers; Hines Jr et al (USPN 10030326) directed to ASTM D6413 and NFPA 2112; Arcwear NPL (NFPA 2112, ASTM F1506/NFPA 70E, AATCC TM 135, ASTM D2261, ASTM D5034), Document Center ASTM D434 NPL; Westex CGSB 155.20 NPL, SCC CGSB-155.22 NPL directed to standards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732